Title: To Thomas Jefferson from Albert Gallatin, 27 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 27th July 1808
                  
                  Towards the end of the last session of Congress, & after your interview with Hoge on the subject of the western road, I had suggested that from respect to the State of Pennsylvania & considering the manner also in which the subject had been treated last winter in the legislature of that State, it would be expedient to instruct the Commissioners to survey & locate from Brownsville westwardly both to Wheeling, and through Washington to some other spot on the Ohio, reporting both surveys to you for your determination. It was my impression that you had acquiesced & would instruct the Commissioners to that effect. I find however that it has not been done, and I seriously fear the consequences at this time. Did I not believe the course which I have mentioned to be perfectly proper, I certainly would not recommend it merely on account of those consequences. Permit me however to state that the county of Washington, with which I am well acquainted, having represented it six years in Congress, gives a uniform majority of about 2000 votes, in our favor, & that if this be the case, by reason of this road, in a wrong scale, we will infallibly lose the State of Pennsylvania at the next election: for the imprudent steps taken there seem unavoidably to lead to three distinct electoral tickets. I have been reminded of this subject by the enclosed letter from an influential & steady republican of that County. And as it respects the road itself I will add 1st. that a thorough examination seems due to the law of the State—2dly. that the difference in point of distance will be even less than stated in the enclosed letter, if the Ohio be struck at Short Creek instead of Wheeling; say about ½ mile to any given point westwardly, Cincinnati or any other—3dly. that the important part of this western road terminates at Brownsville on the Monongahela, & that its continuation, which is sufficient to agitate all that Country, will never require much expense, as it will be only a travelling & not a transportation road. Indeed the question, as it relates to the public interest, is in every respect so extremely insignificant that I am very desirous that it should not be permitted to do much positive evil.
                  Will you have the goodness to consider the subject; and if you approve I can write to the Commissioners to make the examination of both routes for your decision. With sincere respect and attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               